        Case 3:18-cv-01538-RNC Document 43-2 Filed 04/19/19 Page 1 of 5




                      IN THE UNITED STATES DISTRICT COURT
                        FOR THE DISTRICT OF CONNECTICUT



MARY REIDT, on behalf of the Frontier Com-
munications 401(k) Savings Plan and all others
similarly situated,                                Civil Action No. 3:18-cv-01538-RNC
                  Plaintiff,

v.
                                                   Hon. Robert N. Chatigny
FRONTIER COMMUNICATIONS CORPORATION,
et al.,

                  Defendants.




                        REQUEST FOR JUDICIAL NOTICE
                IN SUPPORT OF DEFENDANTS’ MOTION TO DISMISS




 Nancy G. Ross                                   Brian D. Netter
 Samuel P. Myler                                  bnetter@mayerbrown.com
 Samuel Block                                    Andrew A. Lyons-Berg
 MAYER BROWN LLP                                 MAYER BROWN LLP
 71 South Wacker Drive                           1999 K Street NW
 Chicago, Illinois 60606-4637                    Washington, DC 20006-1101
 Telephone: (312) 782-0600                       Telephone: (202) 263-3000
                                                 Facsimile: (202) 263-3300
 Susan S. Murphy
 SHIPMAN & GOODWIN LLP
 One Constitution Plaza
 Hartford, CT 06103-1919
 Telephone: (850) 251-5000

                                   Attorneys for Defendants
         Case 3:18-cv-01538-RNC Document 43-2 Filed 04/19/19 Page 2 of 5




        Defendants Frontier Communications Corporation and the Retirement Investment & Ad-

ministration Committee hereby respectfully request that this Court take judicial notice of the at-

tached documents in connection with Defendants’ motion to dismiss.

        Pursuant to Rule 201 of the Federal Rules of Evidence, a fact is subject to judicial notice

if it “(1) is generally known within the trial court’s territorial jurisdiction; or (2) can be accurately

and readily determined from sources whose accuracy cannot reasonably be questioned.” A court

“may take judicial notice” of such facts “on its own,” but “must take juridical notice if a party

requests it and the court is supplied with the necessary information.” Fed. R. Evid. 201(c). A court

properly relies on judicially noticeable materials in considering a motion to dismiss. Kramer v.

Time Warner, Inc., 937 F.2d 767, 773 (2d Cir. 1991).

        Exhibits A-C to this request are Forms 5500 required to be filed annually with the Depart-

ment of Labor and available for public inspection on the Department of Labor’s website. Such

“legally required public disclosure documents filed with” government agencies are proper subjects

of judicial notice. ATSI Commc’ns, Inc. v. Shaar Fund, Ltd., 493 F.3d 87, 98 (2d Cir. 2007). Courts

thus routinely take judicial notice of Forms 5500. See, e.g., Almont Ambulatory Surgical Ctr., LLC

v. UnitedHealth Grp., Inc., 99 F. Supp. 3d 1110, 1126 (C.D. Cal. 2015); Hilton Worldwide, Inc.

Glob. Benefits Admin. Comm. v. Caesars Entm’t Corp., 532 B.R. 259, 269 n.6 (E.D. Va. 2015).

They are also judicially noticeable because Plaintiff explicitly relied upon them in bringing suit.

Compl. at 1 (unnumbered paragraph); see ATSI Commc’ns, 493 F.3d at 98.

        Exhibit D is the Department of Labor’s published instruction booklet for filling out Form

5500. It is judicially noticeable as a publicly available government document. See, e.g., Cruz v.

Credit Control Servs., Inc., 2017 WL 5195225, at *3 (E.D.N.Y. Nov. 8, 2017) (“It is entirely




                                                   1
        Case 3:18-cv-01538-RNC Document 43-2 Filed 04/19/19 Page 3 of 5




proper for the Court to take judicial notice of publicly available documents on government web-

sites[.]”); Simon v. Smith & Nephew, Inc., 990 F. Supp. 2d 395, 399 n.1 (S.D.N.Y. 2013) (“judicial

notice may be taken” of “documents issued by government agencies.”).

       Exhibit E is a “frequently asked questions” document issued by Frontier to Verizon em-

ployees, like Plaintiff Mary Reidt, that became Frontier employees as part of the 2016 acquisition

described in the Complaint. It is noticeable as a “document[] possessed by or known to the plaintiff

and upon which [she] relied in bringing the suit.” ATSI Commc’ns, 493 F.3d at 98; see Compl. at

1 (Plaintiff relied on “participant communications sent to Plaintiff by Defendants.”).

       Defendants therefore request that the Court take judicial notice of the following documents:

      Exhibit A: U.S. Department of Labor Form 5500, Plan Year 2011, Frontier Communica-
       tions 401(k) Savings Plan, available at https://www.efast.dol.gov/portal/app/disseminate.

      Exhibit B: U.S. Department of Labor Form 5500, Plan Year 2016, Frontier Communica-
       tions 401(k) Savings Plan, available at https://www.efast.dol.gov/portal/app/disseminate.

      Exhibit C: U.S. Department of Labor Form 5500, Plan Year 2010, Verizon Savings Plan
       for Management Employees, available at https://www.efast.dol.gov/portal/app/dissemi-
       nate.

      Exhibit D: U.S. Department of Labor, 2011 Instructions for Form 5500, available at
       https://www.dol.gov/sites/default/files/ebsa/employers-and-advisers/plan-administration-
       and-compliance/reporting-and-filing/form-5500/2011-instructions.pdf.

      Exhibit E: Frontier Communications Corporation, Employee FAQs, available at
       http://www.ibew543.org/Uploads/UploadedFiles/docs/072715_Final_FTR_Guava_Em-
       ployee_FAQs.pdf.




                                                 2
      Case 3:18-cv-01538-RNC Document 43-2 Filed 04/19/19 Page 4 of 5




Dated: April 19, 2019                         Respectfully submitted,

Nancy G. Ross                                 /s/ Brian D. Netter
Samuel P. Myler                               Brian D. Netter
Samuel Block                                    bnetter@mayerbrown.com
MAYER BROWN LLP                               Andrew A. Lyons-Berg
71 South Wacker Drive                         MAYER BROWN LLP
Chicago, Illinois 60606-4637                  1999 K Street NW
Telephone: (312) 782-0600                     Washington, DC 20006-1101
                                              Telephone: (202) 263-3000
Susan S. Murphy                               Facsimile: (202) 263-3300
SHIPMAN & GOODWIN LLP
One Constitution Plaza
Hartford, CT 06103-1919
Telephone: (850) 251-5000
                               Attorneys for Defendants




                                          3
        Case 3:18-cv-01538-RNC Document 43-2 Filed 04/19/19 Page 5 of 5




                                CERTIFICATE OF SERVICE

       I hereby certify that, on April 19, 2019, a copy of the foregoing was filed electronically

using the Court’s CM/ECF system, which will provide notice of the filing to all counsel of record.



                                                   By:    /s/ Brian D. Netter
                                                         Brian D. Netter
